Citation Nr: 0801136	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-22 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II, with visual, neurological, and renal complications, 
including as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit sought.  

As part of a VA Form 21-4138, received at a November 2007 
hearing before the undersigned, the veteran raised claims of 
entitlement to service connection for hypertension and 
neuropathy, each secondary to diabetes mellitus; hearing 
loss; tinnitus; and for skin cancer, to include secondary to 
Agent Orange exposure.  He also claimed entitlement to VA 
individual unemployability benefits.  As these issues have 
yet to be developed for appellate review they are referred to 
the RO for initial development and adjudication.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

A veteran who, during active air service served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent containing dioxin, such as Agent Orange, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  

In this case, an Air Force Form 626 dated in July 1969, 
confirms that the veteran served on temporary duty at Cam 
Ranh Bay Air Base for approximately 10 days in 1969.  Hence, 
he is presumed to have been exposed to Agent Orange.  
Therefore, given that the laws and regulations pertaining to 
Agent Orange exposure provide for a presumption of service 
incurrence of type II diabetes due to herbicide exposure, 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e) (2007), the appellant is presumed to have incurred 
his currently diagnosed type II diabetes while on active 
duty.  Id.  

In this case, however, the presumption provided by 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309 does not end 
the inquiry because the appellant has also been diagnosed 
with steroid induced type II diabetes mellitus.  Accordingly, 
given that this case has never been reviewed by a specialist 
in the field of diabetes, further development is in order to 
determine whether there is any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of the disease.  Further, given that medical 
judgment must be exercised in making determinations relative 
to the effect of intercurrent injury or disease, further 
development is in order.

To aid the examiner in this context, the following 
evidentiary background information is provided.  

At the veteran's October 1993 discharge from Phoebe Putney 
Memorial Hospital, C.C. Smith, M.D., offered a primary 
diagnosis of colitis.  Secondary diagnoses included 
myasthenia gravis, hypertension, steroid dependency secondary 
to myasthenia, and steroid induced diabetes mellitus.  

A May 1998 VA outpatient treatment record shows that the 
veteran had a history of myasthenia gravis, hypertension, 
non-insulin-dependent diabetes, and steroid induced diabetes.  
An April 1999 note signed by a VA physician includes 
diagnoses of hypertension, myasthenia gravis, and steroid 
induced Type II diabetes.  

A June 2004 letter from a private physician, Dr. A.M. 
Freeman, shows that the veteran had peripheral neuropathy due 
to diabetes.  A June 2004 Physician's Statement, completed by 
Dr. Brashear, shows that the veteran had been diagnosed with 
Type II diabetes mellitus which required insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  Visual, neurological, and renal complications were 
cited as directly due to the diabetes mellitus.  

A November 1995 letter signed by Dr. G. Harder, shows that 
the veteran had a history of myasthenia gravis which was 
originally diagnosed in 1984.  

The report of a VA Agent Orange Registry examination, 
conducted by a certified physicians assistant in June 2004, 
but dated in February 2005, shows that veteran reported 
having had diabetes since approximately 1994.  The examining 
medical professional diagnosed myasthenia gravis and diabetes 
with diabetic neuropathy, nephropathy, and retinopathy.  The 
examining physician's assistant opined that the myasthenia 
gravis was not related to exposure to Agent Orange, but that 
the diabetes was.  

The report of a November 2004 VA diabetes mellitus 
examination, conducted by a physician assistant, includes a 
diagnosis of diabetes mellitus with retinopathy, neuropathy, 
and nephropathy.  The veteran was noted to be taking numerous 
medications, to include Prednisone.  

Other medical evidence of record includes a letter dated in 
February 2006 from P. Donnan, M.D., who indicated that the 
veteran was being treated for diabetes, hypertension, and 
myasthenia gravis.  He added that the veteran currently took 
Prednisone which aggravated his diabetes but Prednisone was 
not the cause of the diabetes.  

Finally, in a February 2007 letter supplied by C.C. Smith, 
M.D., i.e., the physician who supplied the above-discussed 
November 1993 private medical discharge summary, it was 
stated that his 1993 medical note had "suggested" that the 
veteran had steroid "induced" diabetes mellitus.  Dr. Smith 
indicated, however, that steroids "do not cause diabetes," 
and that diabetes is "not a side affect of steroid use."  

In light of the foregoing, and in order to ensure that all 
due process requirements are satisfied, this appeal is 
REMANDED to the RO for the following:

1.  The RO must arrange for the 
appellant's claims file to be presented 
for review by two board certified VA 
endocrinologists.  After fully reviewing 
the veteran's claims file, including his 
complete medical history, the reviewers 
must address in a joint statement whether 
it is more likely than not the veteran's 
Type II diabetes mellitus is due to the 
use of steroids?  The reviewing 
physicians must specifically comment on 
the above-discussed medical 
records/opinions supplied by C.C. Smith, 
M.D., in November 1993 and February 2007; 
Dr. G. Harder in November 1995; VA 
medical personnel in May 1998, April 
1999, June 2004, and November 2004; Dr. 
A.M. Freeman in June 2004; Dr. Brashear 
in June 2004; and Dr. P. Donnan in 
February 2006.  The examiners must 
provide a complete rationale for all 
conclusions reached.  If the examiners 
cannot offer an opinion without engaging 
in speculation they should so state.

2.  The RO must review the examiner's 
opinions to ensure compliance with the 
Board's remand instructions.  If the 
joint medical opinion report is not in 
complete compliance with the instructions 
provided above, appropriate action should 
be taken to return the report for any and 
all needed action.

3.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claim under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) that includes all evidence added 
to the file since the last SSOC.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

